Citation Nr: 0906903	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected residuals of a tonsillectomy.

2.  Entitlement to service connection for the amputation of 
the soft palate and/or uvula, to include as secondary to the 
service-connected residuals of a tonsillectomy.

3.  Entitlement to service connection for a speech and voice 
disorder, to include as secondary to the service-connected 
residuals of a tonsillectomy.

4.  Entitlement to service connection for swollen glands, to 
include as secondary to the service-connected residuals of a 
tonsillectomy.

5.  Entitlement to service connection for dysphagia, 
regurgitation, and vomiting, to include as secondary to the 
service-connected residuals of a tonsillectomy.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied the above 
claims. 

In a Written Brief Presentation dated in January 2009, the 
Veteran's representative raised the issue of entitlement to 
service connection for a hiatal hernia, to include as 
secondary to the service-connected residuals of a 
tonsillectomy.  The Board does not have jurisdiction of this 
issue as it has not been adjudicated by the RO.  Absent a 
decision, a notice of disagreement and a substantive appeal 
the Board does not have jurisdiction of an issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  The issue is, therefore, referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.

Initially, the Board notes that a letter from the VA Illiana 
Health Care System, the Veteran's former employer, dated in 
February 2005, shows that the Veteran retired from the VA 
Danville Medical Center in October 1976 under 100 percent 
disability retirement.  A review of his claims file reveals 
that medical treatment records and administrative records (to 
include leave records) associated with the Veteran's 
disability retirement have not been associated with the 
claims file.  In this regard,  records generated by VA 
facilities which may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, on remand, an effort 
should be undertaken to obtain these records.

Additionally, in the January 2009 Written Brief Presentation, 
the Veteran's representative asserted that the October 2003 
VA examination report was inadequate, and suggested that the 
Veteran's current residuals of a tonsillectomy had increased 
in severity.  As it has been over five years since the most 
recent VA examination of the Veteran, and as this matter is 
being remanded as set forth above, the Board is of the 
opinion that a thorough and contemporaneous VA examination is 
warranted so that the nature and current severity of the 
Veteran's service-connected residuals of a tonsillectomy can 
be ascertained.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2008).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Additionally, the Veteran contends that he currently has a 
disorder manifested by amputation of the soft palate, a 
speech and voice disorder, swollen glands, and dysphagia, 
regurgitation, and vomiting, secondary to his service-
connected residuals of a tonsillectomy.  Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

A private medical record from G. T. N., Jr., D.O., dated in 
March 2005, suggests that the Veteran has evidence of an 
absent uvula along with a history of a tonsillectomy.  A 
private medical record from C. D. Muller, M.D., dated in 
March 2005, shows that the Veteran had a history of a 
uvulectomy and tonsillectomy with mild symptoms of 
velopharyngeal reflux.  The October 2003 VA examination 
report showed an assessment of dysphagia, regurgitation, and 
vomiting, along with a history of tonsillectomy in the 
distant past.  These opinions, however, did not clearly set 
forth whether any of the assessed disorders were, themselves, 
residuals of the service-connected tonsillectomy, or were 
separate disorders that were either caused by or are 
aggravated by the service-connected residuals of a 
tonsillectomy.  In light of the foregoing, the Board finds 
that another opinion should be obtained to address whether 
any current disorder manifested by amputation of the soft 
palate, a speech and voice disorder, swollen glands, and 
dysphagia, regurgitation, and vomiting was either caused by 
or is aggravated by the service-connected residuals of a 
tonsillectomy.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with directives in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
Veterans Claims Assistance Act of 2000 
(VCAA) and under 38 U.S.C.A. 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
required to substantiate his claims and 
VA's respective duties.

The notice letter should also include the 
requirements as outlined in Dingess, 19 
Vet. App. at 473 and Vazquez-Flores, 22 
Vet. App. at 37.
 
2.  The RO/AMC shall contact the Danville, 
Illinois, VA Medical Center and request 
copies of the Veteran's medical treatment 
records and administrative records (to 
include leave records) associated with his 
disability retirement in October 1976.  
All efforts to obtain these records must 
be documented for inclusion in the claims 
file.  If they are not available, it 
should be so stated, in writing, for the 
record.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA otolaryngology 
examination to determine the nature, 
extent, frequency and severity of any 
impairment related to the service-
connected residuals of a tonsillectomy.  
The claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner in conjunction with 
conducting the examination of the Veteran.  
All testing deemed necessary should be 
undertaken.

The examiner should identify all pathology 
found to be present.  Based upon 
examination of the Veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
with supporting analysis as to whether the 
residuals of a tonsillectomy are 
productive of hoarseness or inflammation 
of the vocal cords or mucus membrane and 
the presence of any thickening or nodules 
of the vocal cords.

The examiner should also clearly identify 
if the Veteran currently has a disorder 
manifested by amputation of the soft 
palate and/or uvula; a speech and voice 
disorder; swollen glands; and dysphagia, 
regurgitation, and vomiting.  If the 
Veteran has any such disorder, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (at least a 50 percent or more 
likelihood) that such disorder(s) found on 
examination was incurred in or aggravated 
by service or his service-connected 
tonsillectomy residuals.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated. 

4. The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



